Order entered September 10, 2021




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-21-00294-CV

             JALEN BELL AND CHESTER SMITH, Appellants

                                        V.

    XTC CABARET, INC.; XTC CABARET (DALLAS), INC.; RCI
HOSPITALITY HOLDINGS, INC.; RCI HOLDINGS, INC.; FRONT-LINE
  PROTECTIVE SERVICES, INC.; AND JOHN DOES 1-5, Appellees

                  On Appeal from the 162nd Judicial District Court
                               Dallas County, Texas
                       Trial Court Cause No. DC-20-06269

                                     ORDER

      Before the Court is appellants’ September 7, 2021 second motion to extend

time to file their brief. We GRANT the motion and ORDER appellants’ brief due

by October 6, 2021. Appellants are cautioned that further requests for extensions

are disfavored.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE